TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00738-CR


Barry Charles Dockery, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 946153, HONORABLE KAREN SAGE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Barry Charles Dockery filed a motion for post-conviction DNA testing, and
the trial court denied the motion on August 8, 2011.  Although Dockery's notice of appeal was dated
August 31, 2011, it was not filed in the trial court until October 11, 2011.  See Tex. R. App. P. 26.2(a)
(notice of appeal due within thirty days of date trial court enters appealable order).  Because the
notice of appeal was untimely filed, we cannot exercise jurisdiction over this appeal.  Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996) ("A timely notice of appeal is necessary to invoke a
court of appeals' jurisdiction.").  We therefore dismiss the appeal for want of jurisdiction.  Tex. R.
App. P. 42.3(a).

					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Henson and Goodwin
Dismissed for Want of Jurisdiction
Filed:   February 10, 2012
Do Not Publish